Citation Nr: 1535862	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  13-08 479	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for sleep apnea, claimed as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1985 to September 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A video-teleconference hearing was held in this matter before the Board in April 2015.  A transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, a remand is necessary so that VA can meet its duty to assist the Veteran in obtaining evidence to substantiate his claim.  This duty includes assisting him in obtaining relevant service records.  38 U.S.C.A. § 5103A(c)(1)(C) (West 2014); 38 C.F.R. § 3.159(c)(2)(2015).  It also includes providing relevant examinations where certain conditions are met.  See 38 U.S.C.A. § 5103A(a), (d) (West 2014); 38 C.F.R. §§ 3.159(c)(4), 4.1 (2015).  In the following paragraphs, the Board explains why each part of the requested development is necessary.

The May 2011 and August 2011 VA examinations diagnosed the Veteran with sleep apnea.  Additionally, at the April 2015 hearing, the Veteran testified his wife told him his snoring started after he came back from Iraq.  She would tell him that he was gasping for air.  He did not have snoring problems or wake up gasping for air prior to going to Iraq for the first time, only when he returned in 2003.  When he returned from Iraq for the second time, his wife continued to tell him he was gasping for air when he was asleep.  

While in-service, he indicated talking to doctors about being tired but never saying anything specific about sleeping or gasping for breath, despite having those symptoms.  Instead he blamed the war experiences for his trouble sleeping and breathing.  He testified he was diagnosed with sleep apnea after service and after his thyroid condition was balanced out and the breathing problems persisted.  

The Veteran's wife submitted a statement following the hearing which corroborates the Veteran's testimony.  She heard him not breathing regularly at night when he returned home from Iraq in 2004.  He was snoring loudly and would also stop breathing completely like he was "catching his air" several times a night.

A VA examination was performed in August 2011.  The VA examiner opined the Veteran's sleep apnea is caused by anatomic obstruction of the airway due to the Veteran's anatomy.  Moreover, the examiner opined it is unlikely that the Veteran's exposure in the Gulf caused variations that led to sleep apnea.  While the examiner provided an opinion regarding the Veteran's claim for service connection for sleep apnea due to an undiagnosed illness, the examiner did not provide an opinion as to whether there is a direct causal relationship between the Veteran's service and his present diagnosis of sleep apnea.  

In light of the Veteran's April 2015 hearing testimony as well as the Veteran's wife's statement, the Board finds a supplemental medical opinion is necessary to address direct causation between the Veteran's service and his present sleep apnea before adjudicating this claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records and private treatment records (inpatient and outpatient) pertaining to the Veteran's sleep apnea and associate the records with the claims file.  Any negative reply should be properly included in the claims file.

2.  Following the completion of the above, make arrangements for the Veteran to be afforded a sleep apnea examination.  The claims file must be provided to the examiner for review in conjunction with the examination and the examiner must indicate whether the claims file was reviewed.  The examiner is asked to accomplish the following:

a.  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's sleep apnea had onset during active service, was directed caused by his active service, or is otherwise related thereto.

A complete rationale must be provided for all opinions presented.

3.  Following the completion of the above, the AOJ must review the claims folder to ensure that all of the foregoing development has been conducted and completed in full.  If not, the report must be returned for corrective action.

4.  Thereafter, the AOJ should re-adjudicate the claim.  If the benefit sought on appeal is not granted, the AOJ must provide a supplemental statement of the case to the Veteran and his representative.  An appropriate period of time should be allowed for response.  The claims folder should then be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

